DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018-0031965 (D1) in view of US 2011-0104595 (D2).
The instant application is drawn to a method of manufacturing an extreme ultraviolet (EUV) mask blank comprising: forming on a substrate a multilayer stack which reflects EUV radiation, the multilayer stack comprising a plurality of reflective layer pairs; forming a capping layer on the multilayer stack; and forming an absorber layer on the capping layer, the absorber layer comprising an alloy of bismuth and iron.
D1, which is considered to be the closest prior art to the subject matter of claim 1, discloses a method of manufacturing an extreme ultraviolet (EUV) mask blank, the method comprising: forming a multilayer stack of reflective layers on a substrate, the multilayer stack of reflective layers including a plurality of reflective layer pairs (see claim 1, figures 2-5 in D1); forming a capping layer on the multilayer stack of reflective layers (see claim 1, figures 2-5 in D1); and forming an absorber layer on the capping layer, the absorber layer comprising an alloy of at least two different absorber materials (see claims 1, 3, figures 2-5 in D1).
Claim 1 differs from D1 in an absorber layer comprising an alloy of bismuth and iron.  However, D2 discloses forming a second absorber layer having a material containing as a main component at least one selected from bismuth (Bi) and iron (Fe) (see paragraphs [0076]-[0077] in D2).  
Claim 11 relates to an extreme ultraviolet (EUV) mask blank, but it shares the same technical features with claim 1 except for the invention category. Therefore, the same reasoning as in claim 1 applies to claim 11.
Claim 20 relates to an extreme ultraviolet (EUV) mask blank, but it shares the same technical features with claim 11 except for a multilayer stack comprising a plurality of reflective layer pairs including molybdenum and silicon. However, it is virtually suggested by the feature of D1 considering the multilayer stack of reflective layers including a plurality of reflective layer pairs, wherein the plurality of reflective layer pairs are made from a material selected from molybdenum (Mo) containing material and silicon (Si) (see claims 1-2 in D1).
Accordingly, claims 1, 11, 20 would have been obvious over a combination of D1 and D2.

The additional features of claims 5, 15 are virtually suggested by the feature of D1 considering that a chemical vapor deposition system (228) can be used to form layers of materials on the source substrates (203) including amorphous layers (see paragraph [0044], figure 2 in D1).
The additional features of claims 6-8 are identical to the features of D1 in that the alloy of the absorber layer is a co-sputtered alloy absorber material formed in a physical deposition chamber, and a process gas is used to further modify the material properties, for example, a nitrogen (N2) gas is used to form nitrides of Ta, Ni, and Sb (see paragraph [0072] in D1). 
The additional features of claims 9-10, 17 are virtually suggested by the feature of D1 
considering that a supply gas can be used to further modify the material properties of the absorber layers, for example, a nitrogen (N2) gas can be used to form nitrides of the materials (see paragraph [0078] in D1).
The additional features of claims 16, 18 are identical to the features of D1 in that the absorber layer has a thickness in a range of 5 nm and 60 nm (see paragraph [0072] in D1).
The additional feature of claim 19 is identical to the feature of D1 in that the absorber materials of the absorber layer are selected to effect etch properties of the absorber layer (see paragraph [0072] in D1).
Accordingly, claims 2-10, 12-19 would have been obvious over a combination of D1 and D2.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737